                                                    t7/r



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                  -X

 CLAUDIA GAYLE et al.,

                                     Plaintiffs,
                                                                                                ORDER
                 -against-
                                                                                    07-CV-4672(NGG)(MDG)
 HARRY'S NURSES REGISTRY,INC., and
 HARRY DORVILIER a/k/a HARRY DORVILIEN,

                                     Defendants.
                                                                   X
NICHOLAS G. GARAUFIS,United States District Judge.

         On September 22,2017, Defendant Harry Dorvilier, then proceeding pro se,^ moved the
court to order sanctions against counsel for Plaintiffs(the "Motion"). (See Sept. 22, 2017, Letter

(Dkt. 233).) The undersigned referred the Motion to Magistrate Judge Marilyn D. Go for a

report and recommendation("R&R"). (Sept. 28, 2017, Order Referring Mot.(Dkt. 235).)

         On September 11,2018, Judge Go issued an R&R recommending that the court deny the

Motion. (R&R(Dkt. 261).)^ The R&R makes three legal recommendations. First, recognizing

that federal courts are courts oflimited jurisdiction, the R&R recommends that the court exercise

ancillary jurisdiction over the Motion. (R&R at 19-21.) Second,the R&R recommends that the

court deny as moot the portion ofthe Motion that rests on the claim that "[Pjlaintiffs' counsel

faded to provide satisfactions for the judgments filed in Queens County." (Id. at 21-23.) Finally,

the R&R recommends denial ofthe Motion because "[DJefendants have not presented sufficient

evidence to support...their [contention] that [Plaintiffs' counsel] pocketed monies that should




^ On July 9,2018,Thomas F. Liotti entered an appearance on behalf of Defendants Dorvilier and Harry's Nurses
Registry, Inc. (Notice of Appearance(Dkt. 244);s^ July 9,2018, Defs. Letter(Dkt. 245)(adopting all ''pro se
submissions heretofore submitted to the [c]ourt" by Dorvilier).

^ A full procedural history ofthis long-running action is set forth in Judge Go's R&R. (See R&R at 2-18.)
                                                         1
have been distributed to the Plaintiff-Affiants and the other plaintiffs." (Id at 23-25.)

Defendants—^represented by counsel—objected to the R&R fsee Defs. Objs.(Dkt. 262)), and

Plaintiffs replied to Defendants' objections(see Pis. Resp. to Defs. Objs.("Pis. Reply")

(Dkt. 263)).

          For the following reasons, the court ADOPTS IN FULL the R&R and DENIES the

Motion.


I.      STANDARD OF REVIEW

        In reviewing an R&R from a magistrate judge, the district court may adopt "those

portions of[the R&R]to which no 'specific written objections' are made ... as long as the

factual and legal bases supporting the findings are not clearly erroneous." McCrarv v. Marks.

No. 17-CV-4368(JFB),2018 WL 4204244, at *1 (E.D.N.Y. Sept. 4, 2018)(citing, inter alia.

Fed. R. Civ. P. 72(b));     Gesualdi v. Mack Excavation & Trailer Serv.. Inc.. No.09-CV-2502

(KAM),2010 WL 985294, at *1 (E.D.N.Y. Mar. 15, 2010)("Where no objection to the[R&R]

has been filed, the district court need only satisfy itself that there is no clear error on the face of

the record."(internal quotation marks and citation omitted)). "A decision is 'clearly erroneous'

when the Court is,'upon review ofthe entire record, left with the definite and firm conviction

that a mistake has been committed.'" DiPilato v. 7-Eleven. Inc.. 662 F. Supp. 2d 333,339-40

(S.D.N.Y. 2009)(alteration adopted)(quoting United States v. Snow.462 F.3d 55,72(2d Cir.

2006)).

       The district court must review de novo "those portions ofthe report... to which

objection is made." 28 U.S.C. § 636(b)(1); see Fed. R. Civ. P. 72(b)(3). To obtain this de novo

review, an objecting party "must point out the specific portions ofthe[R&R]"to which objection

is made. Sleepv's LLC v. Select Comfort Wholesale Corp.. 222 F. Supp. 3d 169,174(E.D.N.Y.
2016); see also Fed, R. Civ. P. 72(b)(2)("[A] party may serve and file specific written objections
to the [R&R]."). If a party "makes only conclusory or general objections, or simply reiterates his
original arguments,the [cjourt reviews the[R&R]only for clear error." Pall Corp. v. Entegns,

Inc.. 249 F.R.D. 48, 51 (E.D.N.Y. 2008)(citations omitted); see also Mario v. P & C Food Mkts..

Inc., 313 F.3d 758,766(2d Cir. 2002)(holding that the plaintiffs objection to an R&R was "not

specific enough" to "constitute an adequate objection under... Fed. R. Civ. P. 72(b)").

n.        DISCUSSION

          A.     Defendants' Objections

          Defendants' objections are short, unspecific, and conclusory. First, Defendants claim

that there are four, rather than three,judgments that have not yet been satisfied. (Defs. Objs.

% 2.) Second, Defendants claim that the court never issued a decision on DorviUer's August 18,

2009, motion for reconsideration ofthe court's denial of his motion for summary judgment. (Id,

f 3.) Third, Defendants object "to the entire report" on the grounds that DorviUer's "due process

rights were violated." (Jd,^ 4.) Fourth, Defendants seemingly object to the fact that the R&R

does not recommend that Plaintiffs' counsel be required to deposit $13,544.84, which he

currently holds in an escrow accoimt, with the court. (Id, 5.) Finally, Defendants argue that

sanctions should be granted "because the satisfactions ofjudgment were not filed within [90]

days after the judgment was entered." (Id K 6.)

          B.     Review of Defendants' Objections

          Plaintiffs aver that the court should review the R&R for clear error because Defendants'

objections "lack the requisite specificity to trigger de novo review." (Pis. Reply at 2.) The court

agrees.
       First, as to the debate over the number ofjudgments, Plaintiffs state that Defendants have

not shown that the supposed fourth judgment exists. (Id at 2-3.) Defendants have not appended

the judgment to their objections, nor have they provided any identifying information, such as a

docket number. (Id at 3.) As Plaintiffs further note,the R&R called Defendants' contention that

fourjudgments exist "inexplicabl[e]" and proceeded to set forth how "there were only three

judgments entered in this action." (R&R at 22-23.) The court agrees that Defendants' objection

to the R&R on this ground is conclusory and lacks both a factual basis and supporting legal

authority. This portion ofthe R&R is thus only subject to review for clear error.

       As to the motion for reconsideration, a review ofthe docket clearly shows that Dorvilier

agreed to withdraw this motion at a hearing before Judge Go on August 19,2009. (See Aug. 19,

2009, Min. Entry (Dkt. 81).) Accordingly, whatever objections Defendants may have stemming

from the August 10,2009, motion for reconsideration are inappropriate.

       Next,the court agrees with Plaintiffs that Defendants'"due process" objections are

unsupported by any legal authority or factual basis. (Pis. Reply at 3-4.) Indeed, Defendants cite

no authority in support oftheir claim that "all the nurses should be required to testify under oath

regarding overtime payments to them and monies,if any, actually received by them." (Defs.

Objs. H 4.) Nor do Defendants offer any reason for the court to reject the R&R's findings that

Plaintiffs' counsel did not engage in "double dipping," or for the court to suspect that the checks

that were provided in satisfaction ofthe outstanding judgments were "fake." (Id.) As Plaintiffs

point out,these objections are phrased as being what Dorvilier "believe[s]," not what the law or

facts compel. (Pis Reply at 4 n.3.) A party's belief, without any legal or factual basis underlying

that belief, cannot constitute a sufficiently specific objection such that de novo review is proper.
       Next, Defendants' objection that Plaintiffs' counsel continues to hold $13,544.84 in his

escrow account is not directed at any portion ofthe R&R. fSee Defs. Objs.^ 5.) In the R&R,

Judge Go noted that "the question of disposition ofthe remaining funds in the Levy Davis

escrow account has not been properly briefed with legal authority" and promised to set a

schedule for disposition ofthose funds. (R&R at 25.) As Plaintijffs point out. Defendants do not

object to this portion ofthe R&R. (Pis. Reply at 4.) Without any objection to a specific portion

ofthe R&R,Defendants' objection on this grounds functions more as a general observation, and

cannot be used to apply de novo review to the R&R.

       Finally,the court also rejects Defendants' objection as to the denial ofthe motion for

sanctions. In the R&R,Judge Go explained that the motion for sanctions was "moot" because

"there are no judgments entered in this action or any judgments docketed in Queens County that

remain to be satisfied." (R&R at 23.) Defendants, however, argue that the Motion should be

granted because the satisfactions ofjudgment were not filed within 90 days ofthe entry of

judgment. (Defs. Objs. K 6.) Their only citation on this point is to N.Y. C.P.L.R. 5021(b). (Id.)

Regardless of whether C.P.L.R. 5021(b) applies to the proceeding before the court, the court

agrees with Plaintiffs that Defendants' objection fails because it does not "articulate[] any basis

on which to challenge [the R&R's]recommendation that the motion for sanctions be denied as

moot." (Pis. Reply at 5.)

       Accordingly, the court reviews the R&R for clear error. The court finds no clear error in

the R&R and adopts it in full.
III.   CONCLUSION

       For the foregoing reasons, the court ADOPTS ESf FULL the R&R(Dkt. 261)and

DENIES Defendant Harry Dorvilier's Motion for Sanctions(Dkt. 233).

       SO ORDERED.
                                                              s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                    MCHOLAS G. GARAUFIS
       September   ,2018                                      United States District Judge
